Per Curiam.
It has been decided by the Board that the claimant is suffering from traumatic neurosis resulting from a first degree burn of the right eye, which he suffered on August 5, 1927. The *553Board found that this traumatic neurosis caused total disability from November 30,1927, to March 16,1929. As the claimant worked at his regular employment from August 9, 1927, to February 4, 1928, it is quite obvious that he was not totally disabled during the entire period for which the award is made.
The medical testimony does not identify the claimant’s ailment with the accident with sufficient clarity or definiteness. Furthermore, the Board in reaching its decision seem to have relied on the testimony of one physician whose evidence was withdrawn from the record by claimant’s attorney during the hearings and before decision.
We think the award should be reversed and the claim remitted for the Board to determine whether the traumatic neurosis was caused by this particular accident; and if so whether temporary total disability followed, and the length of time such disability continued.
The award should be reversed and the claim remitted, with costs against the State Industrial Board to abide the event.
Hinman, Acting P. J., Davis, Whitmyer and Hill, JJ., concur; Hasbrouck, J., dissents and votes for modification of the award by striking out period between November 30, 1927, and February 4, 1928, and affirmance of the award as so modified.
Award reversed and matter remitted, with costs against the State Industrial Board to abide the event.